Name: Commission Regulation (EEC) No 1321/87 of 12 may 1987 on the supply of various consignments of cereals to non- governmental organizations (NGOs) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 125/ 12 Official Journal of the European Communities 14. 5 . 87 COMMISSION REGULATION (EEC) No 1321/87 of 12 May 1987 on the supply of various consignments of cereals to non-governmental organizations (NGOs) as food aid limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 19 March 1987 on the supply of food aid to NGOs, the Commission allocated to the latter organizations 10 087 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . P) OJ No L 139, 24 . 5 . 1986, p. 29 . (&lt;) OJ No L 192, 26 . 7. 1980 , p. 11 .M OJ No L 371 , 31 . 12. 1985, p . 1 . 14 . 5 . 87 Official Journal of the European Communities No L 125/ 13 ANNEX I 1 . Programme : 1987  Operations Nos 307/87 (') to 312/87 (') 2 . Recipient : NGO (Euronaid, PO Box 77, NL-2340 Oegstgeest (telex 30 223)) 3 . Place or country of destination : Chile 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 7 240 tonnes (9 918 tonnes of cereals) 6 . Number of lots : one (in six parts : A : 467 tonnes ; B : 374 tonnes ; C : 3 524 tonnes ; D : 2 835 tonnes ; E : 20 tonnes ; F : 20 tonnes) 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14% maximum (ICC Method No 110)  protein content : 10,5% minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC No 116)  ash content : 0,62% maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 grams)  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : A  467 tonnes : 'ACCIÃ N N ° 307/87 / HARINA DE TRIGO / CHILE / CÃ RITAS GERMÃ NICA / 70432 / ANTOFAGASTA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' B  374 tonnes : 'ACCIÃ N N ° 308/87 / HARINA DE TRIGO / CHILE / CÃ RITAS GERMÃ NICA / 70433 / COQUIMBO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA' C  3 524 tonnes : 'ACCIÃ N N ° 309/87 / HARINA DE TRIGO / CHILE / CÃ RITAS GERMÃ NICA / 70434 / VALPARAÃ SO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' D  2 835 tonnes : 'ACCIÃ N N ° 310/87 / HARINA DE TRIGO / CHILE / CÃ RITAS GERMÃ NICA / 70435 / TALCAHUANO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' E  20 tonnes : 'ACCIÃ N N ° 31 1 /87 / HARINA DE TRIGO / CHILE / DHW / 72807 / SANTIAGO VÃ A VALPA ­ RAÃ SO / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA' F  20 tonnes : 'ACCIÃ N N ° 312/87 / HARINA DE TRIGO / CHILE / PROSALUS / 75542 / CALAMA VÃ A ANTOFAGASTA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the authorities attesting the existence of the service during the said period. (') The operation number is to be quoted in all correspondence . No L 125/ 14 Official Journal of the European Communities 14. 5 . 87 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 26 May 1987 16 . Shipment period : 10 to 30 June 1987 17 . Security : 15 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 2. At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 3 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 4. The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. 14. 5 . 87 Official Journal of the European Communities No L 125/ 15 ANNEX II 1 . Programme : 1987  Operations Nos 334/87 (') to 337/87 (') 2 . Recipient : NGO (Euronaid, PO Box 77, NL-2340 Oegstgeest (telex 30 223)) 3 . Place or country of destination : Madagascar  Togo 4. Product to be mobilized : maize flour 5 . Total quantity : 100 tonnes (169 tonnes of cereals) 6 . Number of lots : one (in four parts : A : 20 tonnes ; B : 15 tonnes ; C : 50 tonnes ; D : 15 tonnes) 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt am Main (telex 41 1 475) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  maize flour ( 11.01 E I) for human consumption, of sound merchantable quality, free of odour and pests,  moisture content : 13% maximum  acidity : 0,6 % maximum. 10 . Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 grams)  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : (in 20-foot containers 'FCL/LCL shipper's count-load and stowage') : A  20 tonnes : 'ACTION N ° 334/87 / FARINE DE MAÃ S / MADAGASCAR / AATM / 71734 / FIANARANTSOA VIA TOLIARY / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE' B  15 tonnes : 'ACTION N0 335/87 / FARINE DE MAÃ S / MADAGASCAR / AATM / 71733 / TOLIARY / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' C  50 tonnes : 'ACTION N0 336/87 / FARINE DE MAÃ S / TOGO / AATM / 71734 / FIANARANTSOA VIA TOLIARY / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE' D  15 tonnes : 'ACTION N0 337/87 / FARINE DE MAÃ S / MADAGASCAR / AATM / 71735 / TOAMASINA / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE' 11 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the authorities attesting the existence of the service during the said period. 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 26 May 1987 16 . Shipment period : 10 to 30 June 1987 17. Security : 15 ECU per tonne (') The operation number is to be quoted in all correspondence . No L 125/ 16 Official Journal of the European Communities 14. 5 . 87 Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 3 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 4. The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam .